Citation Nr: 0506304	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include recurrent major depressive disorder 
and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims for 
service connection for depression and tinea versicolor.  

The Board notes that in August 2002, the RO received a 
statement from the veteran in which he indicated that he 
would be filing an appeal of the January 2002 rating  
decision once information from the Judge Advocates General 
Office and the Naval Investigative Service had been received.  
However, in a September 2002 letter, the RO informed the 
veteran that it had accepted the August 2002 correspondence 
as a Notice of Disagreement with the January 2002 rating 
decision.  Subsequently, in December 2002 the veteran 
submitted a VA Form 9 and statement that indicated that he 
was formally appealing the January 2002 rating decision.  The 
RO issued a Statement of the Case (SOC) on the issue of 
entitlement to service connection for major depressive 
disorder in August 2003 after which time, the veteran, in 
September 2003, again filed a VA Form 9.  The Board notes 
that the December 2002 VA Form 9 was not valid as the RO had 
yet to issue a SOC.  However, the Board accepts as a valid 
timely appeal the VA Form 9 received in September 2003.

The Board notes that the veteran's August 2002 Notice of 
Disagreement included the issues of denial of service 
connection for tinea versicolor and recurrent major 
depressive disorder.  However, the Board observes that in 
August 2003, a Decision Review Officer (DRO), after a de novo 
review of the veteran's claim, granted service connection for 
tinea versicolor and assigned a 10 percent evaluation, 
effective June 26, 2001. 

The Board also observes that in September 2003, the veteran 
requested a personal hearing at the RO, which was 
subsequently scheduled for November 20, 2003.  The record 
reflects that instead of a personal hearing that the veteran 
and his representative elected to have an informal conference 
with a Decision Review Officer (DRO).  A report of that 
informal conference has been associated with claims file.


FINDINGS OF FACT

1.  Major depressive disorder, was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service.

2.  The competent evidence of record establishes that the 
veteran does not have a current psychosis disability that can 
be presumed to be causally related to the veteran's active 
service.

3.  The competent evidence of record establishes the 
occurrence of an in-service stressor, but fails to establish 
that the veteran has a current PTSD disability.


CONCLUSION OF LAW

A psychiatric disability, to include major depressive 
disorder and PTSD, was not incurred in, or aggravated by, 
active service, nor may a psychosis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

VA letters issued in August 2001 and August 2002 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U. S. C. 
A. § 5103 (West 2002) and 38 C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, private 
treatment records, as well as VA examination records.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Factual Background

The veteran's service medical records do not contain any 
complaint or clinical diagnosis or treatment of a psychiatric 
disability.  

The veteran's enlisted performance record reveals that on his 
December 31, 1978 performance evaluation the veteran received 
the following marks: a STL (stands out from virtually all 
others, lower) for professional performance, a STL for 
military behavior, SUU (superior to most, upper) for 
reliability, leadership and supervisory ability, and a XEM 
(exemplary, conduct only) for his conduct and military 
appearance.  It was noted that the veteran's assigned duties 
included that of alternate agent cashier and roll keeper for 
the ship's company officer and enlisted pay accounts.  The 
lieutenant commander who evaluated the veteran, described him 
as being highly motivated, possessing a friendly attitude, 
outstanding degree of tolerance in dealing with the 
customers, had a "can do spirit," and promoted good morale 
with his co-workers and the crew.  He noted that the veteran 
had recently been advanced to Petty Officer, Second Class, 
that he possessed the potential to become an outstanding 
disbursing clerk, and was highly recommended for retention 
and promotional advancement in the Navy.

An April 1979 Naval Investigative Service Report indicates 
that the veteran was investigated for larceny of U.S. 
Government money following an October 1, 1978 incident in 
which he veteran reported a $929.75 account shortage, which 
could not be reconciled.  

The veteran's enlisted performance record also reflects the 
following marks on his September 24, 1979 performance 
evaluation:  STL for professional performance, SUU for 
military behavior, STL for leadership and supervisory 
ability, and XEM for his military appearance.  It was again 
noted that the veteran's assigned duty was that of roll 
keeper.  His lieutenant commander again praised him for his 
friendly attitude, exemplary behavior, and excellent rapport 
with others.  He was highly recommended for preferred re-
enlistment.

The record reflects that the veteran sought psychiatric 
treatment and counseling at a private medical facility from 
July 1991 to December 1996.  In one record dated in August 
1991, the veteran complained of depression.  The examiner 
noted that the veteran was being seen by another physician 
for an adjustment disorder with anxious features and what 
appeared to be a traumatically induced simple phobia that was 
the result of being bitten by a dog while on his mail carrier 
route.  The veteran related that during service, he became an 
E 5 disbursing agent and that nine months before discharge he 
lost $1000.  He further noted that there was a JAG and NIS 
inspection and that as it progressed, and he continued to 
work, he became increasingly depressed, and was pulled him 
off of the job.  He stated that he had intended to reenlist 
but did not because he could not make a decision.  After 
mental status examination, the impressions were past history 
of dysthymia- presently in remission, and adjustment disorder 
with anxious features and simple phobia.

The record indicates that from September 2000 to April 2001, 
the veteran sought psychiatric counseling with his employer's 
Employee Assistance Program (EAP).

The veteran underwent a VA wellness examination in January 
2002.  He reported a history of past treatment for depression 
and indicated that he wanted a referral to a mental health 
provider.  The examiner indicated that the veteran screened 
positive for both post-traumatic stress disorder and major 
depressive disorder.  Her assessment of the veteran's 
condition was probable depression.

The veteran was afforded a VA mental health examination in 
February 2002.  He stated that he had experienced depression 
a number of times in the past, including during his military 
service when he experienced a traumatic situation in his job.  
He indicated that he did not see a psychiatrist for this, but 
rather saw a chaplain.  The veteran further indicated that he 
now recognized that he was very depressed at that time and 
instead of continuing his military career as he had hoped, he 
left the military.  He noted that his depression recurred 
after his first and second divorces and that he was treated 
with Prozac each time.  In terms of current stressors, the 
veteran stated that in addition to marital problems, he 
underwent considerable job stress working as a letter carrier 
for the post office.  He reported that he experienced some 
traumatic experiences during his military service.  These 
included having a gun pulled on him, witnessing someone being 
deliberately struck by an automobile, and his military 
investigation.  He noted that he did not experience any post-
traumatic stress disorder symptoms for the two former 
incidents, but that he did experience intrusive thoughts, 
some emotional numbing, and past nightmares because of the 
investigation.  After further examination, the examiner 
diagnosed the veteran with recurrent major depressive 
disorder and indicated that the veteran needed an evaluation 
for possible post-traumatic stress disorder.

In April 2002, the veteran was afforded a VA PTSD assessment.  
He again related an incident in which $1000 became missing 
from funds for which he was responsible.  He reported that 
two major inspections resulted from this incident and that 
although his superiors believed that he was not guilty, they 
were concerned that his depression about the matter could 
cause him to make more mistakes and reassigned him to the 
position of records clerk.  The veteran further related that 
his superiors sent him to the ship chaplain for counseling 
and that his performance appraisal mentioned that he had lost 
money, had become depressed, and that he had consequently 
been reassigned as a records clerk.  The veteran indicated 
that he never had nightmares about the incident of the 
missing $1000, but did have nightmares that he was pulled 
back into the Navy against his will and found himself 
helpless and subservient.  He also reported that he was so 
consumed about the issues regarding his employment at the 
post office that he did have thoughts about the Navy and that 
he had blocked out of his memory the incident involving the 
missing $1000 until he began the process of applying for 
service connection.  The veteran further indicated that he 
never avoided thinking about or discussing his experiences in 
the Navy.  In terms of mental status, the examiner reported 
that there was no evidence of psychosis.  The examiner also 
indicated that on psychological testing, the veteran achieved 
a t-score of 58 on the Keane PTSD Subscale of the MMPI2 
(Minnesota Multiphasic Personality Inventory), indicating a 
level of PTSD symptom endorsement that is not above the 
normal population.  The examiner diagnosed the veteran with 
major depressive disorder and commented that the veteran did 
not meet the criteria for PTSD, but that he did report 
symptoms of depression.

In a September 2003 statement, the veteran indicated that in 
early 1980 he called a crisis line for help for his 
depression.  He further stated that the counselor on the 
phone convinced him to go to the Crisis Center Clinic (at the 
Hennepin County Medical Center) to talk to a counselor.  The 
veteran indicated that he saw a counselor at the center may 
be two or three times and that a psychiatrist prescribed him 
lithium, which after making him drowsy and unable to 
function, he stopped taking.  However, he also noted that the 
Hennepin County Medical Center did not have any record of his 
being at the Crisis Center because they only kept their 
records for seven years.  The veteran also indicated that he 
called the VA at Ft. Snelling, which suggested that he come 
into the walk in counseling center, which he did.  However, 
the veteran noted that after filling out some paperwork and 
briefly talking to a counselor who suggested that he attend 
group therapy sessions, he decided that he did not want to do 
group therapy and never returned to Ft. Snelling.

Criteria and Legal Analysis

1.  Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2004).  

The veteran asserts that service connection is warranted for 
a psychiatric disability, to include major depressive 
disorder.  As noted above, in order to establish service 
connection on a direct basis, the veteran must provide 
evidence of a current disability, an in-service injury, and a 
nexus between the current disability and an in-service 
injury.  The Board acknowledges that the veteran does have a 
diagnosis of major depressive disorder.  However, it is 
significant to point out that the contemporaneous service 
medical records do not indicate that the veteran ever 
complained of or was treated for an in-service psychiatric 
disability.  The Board notes that the veteran asserts that 
while in service, he sought counseling from the ship's 
chaplain for his depression.  However, the record is devoid 
of any evidence that such counseling ever occurred in 
service.  Further, although the veteran asserts that his 
performance appraisal mentioned that he had lost money, had 
become depressed, and as a result, was reassigned, the Board, 
after a careful review of the veteran's personnel records, 
does not find any such notation.  Rather, the Board observes, 
that the veteran, on his performance evaluations in December 
1978 and in September 1979, received high marks and was 
described as being highly motivated, friendly, and promoted a 
good morale with his coworkers and the crew, and was highly 
recommended for retention and reenlistment.  Moreover, it is 
significant to point out that the evidence of record 
establishes that the veteran was not first clinically 
diagnosed with and treated for depression until 1991, many 
years after his discharge from service.  Further, there is no 
competent clinical evidence of record that establishes that 
the veteran's current major depressive disorder is 
etiologically related to any incident of service.  Thus, the 
Board concludes that the veteran is not entitled to a grant 
of service connection for a psychiatric disability, to 
include major depressive disorder on a direct basis.

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that 
psychosis was demonstrated within one year of separation from 
service.  However, the Board notes that there is no evidence 
that establishes that psychosis was demonstrated within one 
year of separation from service or that the veteran, in fact, 
has a current psychosis disability.  Significantly, on 
examination in September 2003, the examiner indicated that 
there was no evidence that the veteran had psychosis.  Thus, 
the Board concludes that the veteran is also not entitled to 
a grant of service connection for a psychiatric disability, 
on a presumptive basis.

In this regard, the only evidence of record is to the effect 
that the veteran's current psychiatric disability is not 
attributable to his military service nor was aggravated by 
such military service.  Despite the veteran's assertions, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds 
that the contemporaneous service medical evidence, and post 
service medical evidence, are of greater probative value than 
the veteran's statements in support of his claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disability, to include major 
depressive disorder.

2.  Service connection- PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2004).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that service connection is not warranted for 
a PTSD disability.  The record does not establish, and the 
veteran does not contend, that he engaged in combat activity 
with the enemy.  Rather, he states that his in-service 
stressor occurred in October 1978 when he was the subject of 
a criminal investigation for larceny of U.S. government 
money.  The evidence of record indeed establishes that such 
event occurred.  However, the Board concludes that there is 
no evidence that the veteran has a current PTSD diagnosis.  
In this regard, it is significant to point out that in April 
2002, an examiner, after assessing the veteran for PTSD, 
determined that the veteran did not meet the criteria for 
PTSD.  

Where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinion on medical diagnosis or 
causation competent.  As such, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD.


ORDER

Entitlement to a psychiatric disability, to include major 
depressive disorder and PTSD, is denied.




                        
____________________________________________

	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


